Carpenter, J.
The complainant was convicted of intoxication, and was required to disclose under the act of 1889, chap. 167, “ under oath, when, where, how, and from whom, he procured the liquor by which his intoxication was produced.” He refused “ to make such disclosure.” Thereupon the magistrate (the judge of the police court of Hart*519ford), before whom the trial was had, proceeded “ to commit the accused for contempt of court to the common jail ” for ten days.
On a writ of habeas corpus he was brought before a judge of the Superior Court. The sheriff’s return set out the proceedings in the police court, and the mittimus issued thereon. The complainant demurred to the return, because, he says, the statute, under which the proceedings were had, is obnoxious to constitutional provisions. The judge overruled the demurrer, and the complainant appealed.
Provisions for disclosures by persons found intoxicated, or arrested for intoxication, first appeared in the statute of 1854, and have since remained there with some changes from time to time. Until 1889 disclosures were at the option of the prisoner, and could only be made before conviction; and, upon being fairly made, they contemplated the discharge of the intoxicated person. The statute of 1889 made a radical change. It provides for disclosures only after conviction, does not discharge the prisoner, and the disclosure is made compulsory. Whether this act is a substitute for the statute previously existing, or is in addition thereto, is not now a material question.
The first ground of demurrer is that the statute “ is a deprivation of the right to a trial by jury, as provided by section 21 of article first of the constitution of Connecticut.”
This objection misconceives the nature and character of the proceeding before the police court. The appellant was not then before the court as a defendant in a criminal prosecution. That had been his position; but upon his conviction that was changed, and he became, so far as this case is concerned, merely a witness. He was in no sense on trial— no one was—and therefore was not in jeopardy. The proceeding was not judicial, but ministerial.
For more than a century and a half we have had upon the statute book a law authorizing the grandjurors in the several towns to meet and advise, and inquire into the offenses that had been committed, with power to summon and examine witnesses, and, if need be, to punish for contempt. Gen. Stat*520utes, § 91. This proceeding is but an extension of the same power to other officers, for the same general purpose, namely, the protection of society, by preventing crime through the detection and punishment of offenders.
The magistrate acting in an administrative, and not in a judicial capacity, the witness being in no jeopardy and exposed to no detriment provided he testifies fairly, this section of the constitution is not applicable.
The second ground of demurrer is that “ such a commitment on said statute is a deprivation of liberty without due process of law, as forbidden by section 9 of article first of the constitution of Connecticut.”
Punishment for contempt by a court, or other tribunal duly authorized, is “ due process of law ” within the meaning of the constitution. The right and duty of the state to protect its jurisdiction and dignity by punishing for contempt, in proper cases, through its officers, is the sacred right of self-defense.
The third ground of demurrer is that “ the matter made a contempt of court by the statute is not a proper contempt, and it is incompetent for the legislature to suspend or abrogate the prisoner’s constitutional prerogatives by making such refusal a contempt and providing a summary commitment therefor, since the refusal is entirely disconnected with any proceeding pending before the court, and has no relation whatever to the dignity or duty of the court, or to the administration of justice in any present or future case.”
This objection rests entirely on the assumption that the testimony of the prisoner, when obtained, will be of no use ; in effect, that the statute is a mere wanton exercise of power. But this assumption is not well founded. The statute provides that the testimony shall be certified and forwarded to the state’s attorney. Its utility is a matter for the legislature to determine, and it has done so. It is not for the appellant or the court to say that the information is of no .value, and has no relation “ to the administration of justice in any present or future case.”
The fourth ground of demurrer is that “ the statute is in *521violation of the fourteenth amendment to the United States constitution, in that it deprives the prisoner of the equal protection of the law in subjecting him to inquiries under summary proceedings and penalties to which other citizens who procure liquor are not liable.”
All offenders against law or good morals are liable to be subjected to some inconveniences from which others are exempt. Of those so offending some will be detected and made to suffer such inconveniences, while others may escape. It was not the purpose of this amendment to place all such offenders upon an equal footing.
There is one error assigned that does not seem to be raised by the demurrer, namely, that “ the court erred in ruling and holding that the statute is a valid statute, not contrary to public policy and natural justice.”
Perhaps we have sufficiently answered this ; but we will add that it is the duty of all good citizens, when legally required so to do, to testify to any facts within their knowledge affecting public interests; and no one has a natural right to be protected in his refusal to discharge this duty. Public policy does not forbid, but on the contrary often requires, legislation to facilitate the administration of justice. We find no error in the judgment appealed from.
In this opinion the other judges concurred.